AMENDMENT NO. 1 TO SHAREHOLDER'S AGREEEMENT

          THIS AMENDMENT NO. 1 TO SHAREHOLDER'S AGREEMENT ("Amendment") is
entered into as of March 29, 2002 among CONTAINER APPLICATIONS INTERNATIONAL,
INC., a Nevada Corporation (the "Company"), INTERPOOL, INC., a Delaware
Corporation ("IP") and MR. HIROMITSU OGAWA ("Mr. Ogawa").

          Section l. Recitals of Fact.

          The Company, IP and Mr. Ogawa are parties to a Shareholder's Agreement
dated as of Apri129, 1998 (the "Shareholder's Agreement"). Capitalized terms
used herein which are not otherwise defined shall have the meaning given to such
terms in the Shareholder's Agreement.

          In connection with a proposed amendment to the Bank Loan Agreement,
Fleet National Bank (f/k/a BankBoston, N.A. and Fleet Bank, N.A.), a national
banking association and the other lending institutions from time to time party
to the Bank Loan Agreement (the "Banks") have requested that IP agree to extend
the amortization schedule of the subordinated note issued pursuant to the Note
Purchase Agreement (the "Subordinated Note").

          Section 2. Extension of Required Principal Payments.

          In consideration for the agreements of the Company and Mr. Ogawa
hereunder, IP agrees to extend the amortization schedule of the Subordinated
Note so that no payments of principal on the Subordinated Note will be required
until the date which is one (1) year after the maturity of the Company's
indebtedness under the Bank Loan Agreement (i.e., four (4) years after the
closing of the proposed amendment to the Bank Loan Agreement).

          Section 3. Agreements Regarding the Company's Board of Directors.

           (a) The Company and Mr. Ogawa agree that a special shareholder's
meeting will be called within ten (10) days after IP amends the Subordinated
Note in compliance with Section 2 of this Amendment to elect an additional
director of the Company, to be nominated by IP (the "Additional IP Director").
To the extent necessary, the Company's bylaws will be amended to provide for
such additional director.

           (b) At such time as the Subordinated Note is paid in full, and in the
event the Additional IP Director is then remaining on the Board, Mr. Ogawa shall
be entitled to appoint an additional representative to the Company's Board of
Directors; it being the intent and understanding of the parties that at such
time Mr. Ogawa shall have representatives on the Company's Board of Directors
equal in number to the representatives of IP.

           (c) The parties reaffirm their understandings that directors of the
Company are fiduciaries, who for so long as the fair value of the Company's
assets exceed the fair value of the Company's indebtedness, are obligated to act
in the best interest of the shareholders rather than its creditors.

          Section 4. Agreements Regarding the Company's Chief Executive Officer.

          The parties acknowledge that notwithstanding the addition of a third
representative of lP on the Company's Board of Directors, Mr. Ogawa shall
continue as the Company's Chief Executive Officer and shall continue to exercise
the power currently exercised by him as Chief Executive Officer, including the
exclusive right to hire and fire employees of the Company in the ordinary course
of business, it being understood that the consent of the Board shall continue to
be required for the following actions:

           (a) sale of capital equipment in material quantities outside of the
ordinary course of business;

           (b) acquisitions of capital equipment as established by the Board;

           (c) incurrence of debt as established by the Board;

           (d) hiring or firing of a material number of employees, including all
officers.

           Section 5. Other Requests by Intetpool.

           Mr. Ogawa agrees to enter into a dialogue with IP within sixty (60)
days as to relations between the Company and IP, including the requests
contained in paragraph's 2 through 7 of the letter dated March 27, 2002 from
Christopher N. Fermanis, Corporate Counsel to IP, it being understood that (a)
such dialogue shall not include any proposal for the further impairment of the
debt evidenced by the Subordinated Note; and (b) no actions taken as a result of
such dialogue shall result in the agreement to further impair the debt evidenced
by the Subordinated Note.

          Section 6. Miscellaneous.

          Except as provided herein, the terms of the Shareholders Agreement
shall continue in full force and effect.

          IN WITNESS WHEREOF, this Amendment is entered into as of the date
above set forth.

CONTAINER APPLICATIONS
INTERNATIONAL, INC.


By:                                                                  


INTERPOOL, INC.


By:                                                                  



                                                                 
Mr. Hiromitsu Ogawa



Execution Copy

CONTAINER APPLICATIONS INTERNATIONAL, INC.

SHAREHOLDERS AGREEMENT

          SHAREHOLDERS AGREEMENT dated as of Apri1 29, 1998 among CONTAINER
APPLICATIONS INTERNATIONAL, INC., a Nevada corporation (the "Company"),
INTERPOOL, INC., a Delaware corporation ("IP"), and MR. HIROMITSU OGAWA
("Ogawa").

RECITALS

          WHEREAS, IP and Ogawa have entered into a stock purchase agreement
dated as of January 31, 1998 (the "Stock Purchase Agreement") with Mitsui & Co.,
Ltd. and Mitsui & Co. (USA) Inc. (collectively, "Mitsui") providing for the
purchase by IP and Ogawa from Mitsui of certain shares of common stock of the
Company for an aggregate consideration of $12,501,945.53 (in the case of IP) and
$248,054.47 (in the case of Ogawa);

          WHEREAS, the transactions contemplated by the Stock Purchase Agreement
are being consummated simultaneously with entering into this Agreement;

          WHEREAS, simultaneously with entering into this Agreement, the parties
are entering into the following other agreements and transactions:

           A. A subordinated note purchase agreement of even date herewith (the
"Note Purchase Agreement") providing for IP's purchase from the Company of its
Subordinated Secured Notes for an aggregate purchase price of $33,650,000; and


           B. An intercreditor and subordination agreement of even date herewith
(the "Intercreditor Agreement") between IP and The First National Bank of
Boston, as agent under the Revolving Credit and Term Loan Agreement dated as of
[July 30, 1992] (as amended to the date hereof) (the "Bank Loan Agreement")
among the Company, The First National Bank of Boston, as Agent and the Banks
identified therein.


          The Stock Purchase Agreement, the Note Purchase Agreement, the
Intercreditor Agreement, this Agreement and the other agreements between the
Company and IP being entered into as of the date hereof are herein collectively
referred to as the "Related Agreements," and the transactions contemplated by
the Related Agreements are herein collectively referred to as the "Related
Transactions."

          WHEREAS, in connection with the entry into the other Related
Agreements and the Related Transactions, the parties hereto wish to impose
restrictions on the transfer of certain shares, and to grant IP certain option
rights, and to state the parties' agreement with respect to certain claims that
might otherwise be asserted against IP; and

          WHEREAS, the parties believe a Shareholders Agreement to be the means
best suited to achieving these objectives;

          NOW, THEREFORE, for good and valuable consideration the parties hereby
agree as follows.

SECTION 1. DEFINITIONS.

          1.1 As used in this Agreement, the following terms have the following
meanings. Additional capitalized terms are defined elsewhere in this Agreement.

          Agreement: This Shareholders' Agreement, as amended or supplemented
from time to time in accordance with its terms.

          Competitor: Any Person which engages, either directly or indirectly,
in any business activity that competes with any significant aspect of the
business of leasing transportation equipment in which IP is actively engaged at
the time in question.

          Covered Shares: All Shares beneficially owned by Mr. Ogawa or IP as of
the date of this Agreement (whether such shares continue to be so owned or
become owned by any direct or remote transferee of or successor to Mr. Ogawa or
IP), or any Shares distributed with respect to or received in exchange for
Covered Shares or into which Covered Shares have been or may be converted;
provided, however, that any Covered Shares shall for all purposes cease to be
Covered Shares (i) upon acquisition of such Covered Shares by the Company or
(ii) upon transfer of such Covered Shares pursuant to a registration statement
under the Securities Act or pursuant to Rule 144 (or any successor rule) under
the Securities Act.

          Involuntary Transfer: Any sale, assignment, transfer, exchange or
other disposition arising by operation of law including, without limitation,
involuntary dissolution of a non-individual shareholder and any sale to satisfy
a judgment (except a judgment specifically enforcing an agreement of sale or
other transfer entered into by the shareholder).

          Optionee Shareholder: With respect to any Shares beneficially owned by
Mr. Ogawa as of the date of this Agreement, IP, to the extent it holds Shares at
the time in question, and any direct or remote transferee of Shares previously
owned by IP (whenever and however IP acquired such Shares), or with respect to
any Shares beneficially owned by IP as of the date of this Agreement, Mr. Ogawa,
to the extent he holds Shares at the time in question, and any direct or remote
transferee of Shares previously owned by Mr. Ogawa (whenever and however Mr.
Ogawa acquired such Shares).

          Purchasing Party: Any Person giving written notice under Section 3.4
hereof of intent to purchase Covered Shares under an option granted by Section 3
hereof.

          Ready Fair Market Value: The value at which property is reasonably
assured of being sold, under then-current market conditions, within 6 months
after the search for the buyer commences, to a buyer fully informed as to the
assets. liabilities, contingent liabilities. opportunities and risks associated
with such property. In the case of stock, it shall be determined by allocating
the Ready Fair Market Value of the corporation as a whole among its outstanding
shares, on a fully diluted basis, according to their respective rights, without
any minority interest or illiquidity discount. The Ready Fair Market Value of a
corporation shall be based on an assumed sale of all its outstanding stock, on a
fully diluted basis, coupled with the simultaneous refinancing of all its
outstanding subordinated indebtedness.

          Securities Act: The Securities Act of 1933, as amended.

          Selling Shareholder: Any holder of Covered Shares who has given an
Offer Notice pursuant to Section 3.2 or with respect to whom a Triggering Event
has occurred, or the legal representative of such holder.

          Shares: Shares of the Company's common stock, no par value, as the
same may be constituted from time to time.

          Transfer: A Voluntary Transfer or Involuntary Transfer.

          Triggering Event: As defined in Section 3.3 hereof.

          Voluntary Transfer: Any sale, assignment, transfer, exchange or other
disposition which did not arise by operation of law; and shall include, without
limitation, a sale for cash, obligations or any other property or services, a
hypothecation, the exercise of a right of foreclosure under a power of sale
granted in connection with a hypothecation, a transfer or allocation in
connection with a dissolution of marriage., a transfer pursuant to an order
specifically enforcing an agreement of sale or other transfer entered into or
any actual holder of the subject Shares and, in the case of a entity which is a
holder of Shares, any distribution to shareholders, partners, beneficiaries or
other holders of beneficial interests in such entity and any change in ownership
resulting from a merger or other reorganization of such entity; provided,
however, that a transfer of shares to an affiliate or family member of the
transferor who agrees to comply with the provisions of this Agrement applicable
to the transferor shall not be deemed a voluntary transfer.

SECTION 2. CERTAIN RIGHTS OF MR. OGAWA

          2.1 Right to Require Valuation. If the Company shall not have effected
an initial public offering of its common stock prior to the fifth anniversary of
the date of this Agreement, then at any time thereafter (until the Company
effects an initial public offering). Mr. Ogawa shall have the right (exercisable
not more than once in any 12-month period) to require that a determination be
made of the Fair Market Value of the Company's common equity in accordance with
this Section 2.1. Such right shall be exercised by delivery of a written notice
(a "Valuation Notice") to IP and the Company. The Fair Market Value of the
Company shall be such fair market value as is determined by mutual agreement of
Mr. Ogawa and IP or, if Mr. Ogawa and IP do not so agree within 30 days
following delivery of the Valuation Notice, such fair market value as is
determined by a reputable investment banking or appraisal firm with valuation
expertise in the Company's industry selected by mutual agreement of IP and Mr.
Ogawa (the "Appraiser"). The Company shall engage the Appraiser and shall
request the Appraiser to deliver its written report as to the Fair Market Value
of the Company's common equity to the Company, Mr. Ogawa and IP within 60
calendar days from selection of the Appraiser. The fees and expenses of the
Appraiser will be bome by the Company. The Appraiser's determination of such
fair market value shall be final.

          2.2 Right to Require Initial Public Offering. Following a
determination of Fair Market Value in accordance with Section 2.1, unless IP
shall, within 30 days after determination of such Fair Market Value, make a
written offer to Mr. Ogawa to purchase all (but not less than all) the Covered
Shares owned by Mr. Ogawa at a cash purchase price equal to 50% of the Fair
Market Value of the Company as so determined, Mr. Ogawa shall have the right,
exercisable by written notice to the Company and IP at any time within 90 days
following the end of such 30-day period, to require the Company to take the
necessary steps to register the Covered Shares owned by Mr. Ogawa (or any
portion of such Covered Shares specified by Mr. Ogawa) for sale in a public
offering pursuant to the Securities Act. If Mr. Ogawa exercises such right, the
Company shall (i) proceed, as expeditiously as practicable, to cause a
registration statement for such Covered Shares to be prepared, filed with the
Securities and Exchange Commission and to become effective, and (ii) to engage a
reputable investment banking firm selected by Mr. Ogawa to effect a public
offering of such shares through such distribution method as Mr. Ogawa may
reasonably request, and (iii) take such other actions (including engaging
counsel and accountants) as may be customary in connection with the exercise of
registration rights by a principal shareholder. The Company shall bear all
expenses of such registration of Mr. Ogawa's covered shares (other than
underwriting or brokerage commissions with respect to the shares actually sold).

          2.3 Cooperation by IP. In the event that Mr. Ogawa at any time
desires, following the fifth anniversary of the date of this Agreement, to sell
the Covered Shares owned by him to a third party, IP shall, if requested by Mr.
Ogawa, provide reasonable assistance to Mr. Ogawa in attempting to identify a
third party which might be willing to purchase such shares in accordance with
the provisions of Section 3 of this Agreement.

SECTION 3. TRANSFER RESTRICTIONS; PURCHASE OPTIONS.

          3.1 Consent Reouired for Voluntary Transfer; Transfer to Competitor
Prohibited.

           (a) No Voluntary Transfer of any interest in any Covered Shares shall
be made, or be valid for any purpose, for a period of five (5) years from the
date of this Agreement, unless (i) in the case of a transfer of Covered Shares
owned on the date hereof by IP. Mr. Ogawa (or any permitted transferee of Mr.
Ogawa holding a majority of the shares owned by Mr. Ogawa as of the date hereof)
gives his prior written consent thereto or (ii) in the case of a transfer of
Covered Shares owned on the date hereof by Mr. Ogawa, IP (or any permitted
transferee of IP holding a majority of the shares owned by IP as of the date
hereof) gives its prior written consent thereto. In considering any request for
such consent, the parties may give consideration to any business factors they
judge to be relevant, including without limitation whether the proposed
Voluntary Transfer will reduce the incentive of the transferor to use his or its
maximum efforts for the success of the Company. Notwithstanding the foregoing,
Covered Shares may be transferred to an affiliate or immediate family member of
the transferor, provided that such affiliate or immediate family member agrees
to be bound by this Agreement to the same extent as the transferor.

           (b) No Voluntary Transfer to a Competitor of any interest in any
Covered Shares shall be made at any time, or be valid for any purpose.

          3.2 Purchase Option Arising From Proposed Transfer. Any Person who
desires to make a Voluntary Transfer of any Covered Shares (a "Transferor")
shall give prompt notice (an "Offer Notice") to the Company and the Optionee
Shareholder of the intent to make such Transfer, which Offer Notice shall
include the number of Covered Shares which are the subject of the proposed
Transfer and the terms of such proposed Transfer, including the amount and type
of consideration to be paid for such Covered Shares. Such Offer Notice shall
also identify the parties who may purchase the Covered Shares from the
Transferor. Following the receipt of an Offer Notice, the Company, and then the
Optionee Shareholder, shall have an option to purchase the Covered Shares
identified in such Offer Notice upon the terms set forth in this Section 3.
Nothing in this Section 3.2 shall affect the consent requirement stated in
Section 3.1, and the granting of any consent under Section 3.1 shall not affect
the rights arising under this Section 3.2.

          3.3 Other Events Triggering Purchase Option. Upon the occurrence of
any of the following events (each a "Triggering Event") with respect to a holder
of Covered Shares (the "Affected Party"), the Company, and then the Optionee
Shareholder, shall have the option to purchase all the Covered Shares
beneficially owned by the Affected Party (or, in the case of clause (a) below,
the Covered Shares that were the subject of the Involuntary Transfer) upon the
terms set forth in this Section 3:

          (a) The Involuntary Transfer of Covered Shares by the Affected Party;

          (b) The death or dissolution of the Affected Party;

          (c) The appointment of a conservator for the Affected Party;

          (d) The commencement of any case, proceeding or other action by or
against the Affected Party seeking to have an order of relief entered to
adjudicate the Affected Party a bankrupt or insolvent, seeking reorganization,
adjustment or composition of the party's debts, or seeking the appointment of a
trustee, custodian or other similar official for the Affected Party or for all
or any substantial part of the Affected Party's property; provided, however,
that any such case, proceeding or other action initiated by a third party
against the Affected Party shall not become a Triggering Event unless such case,
proceeding or other action remains undismissed for 120 days;

          (e) The commission by the Affected Party of a felony or an act
involving fraud or moral turpitude which relates to the Company, reflects in a
materially adverse manner on the Company or otherwise materially and adversely
affects the Company.


          An Affected Party shall give prompt notice (a "Triggering Event
Notice") to the Company and the other parties to this Agreement of the
occurrence of any Triggering Event, and if such Triggering Event Notice is not
promptly given, any other party having knowledge of such Triggering Event may
give a Triggering Event Notice. The Triggering Event Notice shall describe the
Triggering Event, the Persons involved, and the nature and terms of any Transfer
in connection with such event.

          3.4 Manner of Exercise. Any option granted by this Section 3 shall be
exercised in the following manner.

           (a) Time for Exercise and Tender of Purchase Price. If the Company
wishes to purchase any Covered Shares pursuant to an option granted under this
Section 3, the Company shall, within 30 days after the date the Offer Notice or
the Triggering Event Notice is given to the Company (the "Company Option
Period"), give written notice to the Selling Shareholder and the Optionee
Shareholder specifying the number of Covered Shares the Company intends to
purchase.

          If the Company does not give written notice to the Selling Shareholder
of the intent to purchase all Covered Shares made available under the option,
the Company shall, within three days after the expiration of the Company Option
Period, notify the Optionee Shareholder of the option to purchase the Covered
Shares which are available under the option and are not proposed to be purchased
by the Company. In the event the Optionee Shareholder wishes to exercise the
option, the Optionee Shareholder shall, within 60 days after the expiration of
the Company Option Period (the "Shareholder Option Period"), give written notice
to the Selling Shareholder and the Company specifying the number of the Covered
Shares available under the option the Optionee Shareholder intends to purchase.
If the Optionee Shareholder gives notice pursuant to this Section 3.4(a), the
Optionee Shareholder may not withdraw or amend such notice except as provided
below.

          If the total number of Covered Shares specified in all wririen notices
under this Section 3.4(a) received by the Selling Shareholder before the
expiration of the Shareholder Option Period does not equal or exceed the total
number of Covered Shares available under the option, the Selling Shareholder
shall within three days after the expiration of the Shareholder Option Period
give written notice of this fact to all Purchasing Parties. In such case, any
Purchasing Party may within six days after the expiration of the Shareholder
Option Period increase the number of Covered Shares the party intends to
purchase.

          After the expiration of such additional six-day period for the
submission of new notices, the Selling Shareholder shall give written notice to
the Purchasing Parties of the total number of Covered Shares offered to be
purchased in the notices received by the Selling Shareholder. If such number
equals or exceeds the number of Covered Shares available under the option, such
notice by the Selling Shareholder shall create a separate and enforceable
contract between the Selling Shareholder and each Purchasing Party for the sale
and purchase of the number of Covered Shares allocated to such Purchasing Party
under Section 3.4(b) below on the terms specified in Section 3.7 below. No sale
of shares shall be required hereunder unless the Purchasing Parties collectively
elect to purchase all of the shares made available under the option.

           (b) Allocation of Covered Shares. If the number of Covered Shares
offered to be purchased in all notices under Section 3.4(a) hereof equals the
number of Covered Shares available under the option, each Purchasing Party shall
be allocated a number of Covered Shares equal to the number of Covered Shares
specified in such Purchasing Party's latest notice to the Selling Shareholder.

          If the number of Covered Shares offered to be purchased under the
option exceeds the number of Covered Shares available under the option, Covered
Shares shall be allocated to the Purchasing Parties as follows:

          (i) The Company shall be allocated the number of Covered Shares
specified in its notice; and


          (ii) Any Covered Shares not purchased by the Company shall be
allocated to the other Purchasing Party.


           (c) Effect of Failure to Exercise Option. In the case of a proposed
Voluntary Transfer, if at the end of the sixth day after the expiration of the
Shareholder Option Period, the total number of Covered Shares specified in all
notices received by the Selling Shareholder is less than the total number of
Covered Shares available under the option, the Selling Shareholder shall have
the right to commence discussions regarding a purchase of the Covered Shares
described in the Offer Notice with any potential purchaser identified in the
Offer Notice or any other potential purchaser named in a subsequent written
notice from the Selling Shareholder to the Company and the other parties to this
Agreement (a "Purchaser Identification Notice"); provided, however, that the
Selling Shareholder shall not enter into such discussions with any potential
purchaser identified in the Offer Notice or a Purchaser Identification Notice
if, within 14 days after receipt of the Offer Notice or the Purchaser
Identification Notice, the Company or the Optionee Shareholder reasonably
advises the Selling Shareholder in writing that such potential purchaser is not
acceptable as a purchaser of Covered Shares and states the basis for such
objection. Thereafter, the Selling Shareholder may make a Transfer of all (but
not less than all, except to the extent tag-along rights are exercised pursuant
to Section 3.7 of this Agreement) of such Covered Shares to any purchaser
identified in the Offer Notice or in a Purchaser Identification Notice
(excluding any such purchaser as to which objection is made as described in the
proviso to the preceding sentence) upon the terms set forth in the Offer Notice
(or other terms that are in no respect more favorable to such purchaser than the
terms set forth in the Offer Notice), provided that (i) the Selling Shareholder
and such purchaser fully comply with the tag-along provisions of Section 3.7
below, (ii) such Transfer is consummated within 90 days after the expiration of
the Shareholder Option Period, and (iii) the transferee executes a counterpart
of this Agreement. Any Shares thus transferred shall remain Covered Shares, as
set forth in Section 7. If no such Transfer to that transferee is consummated
within such 90 day period, such Covered Shares of the Selling Shareholder shall
remain subject to all restrictions, terms and conditions of this Agreement.

          In the case of an Involuntary Transfer, if at the end of the sixth day
after the expiration of the Shareholder Option Period the total number of
Covered Shares specified in all notices received by the Selling Shareholder is
less than the total number of Covered Shares available under the option, then
the Selling Shareholder shall not be obligated to sell the Covered Shares under
this Section 3 on account of such Involuntary Transfer, but this Agreement shall
continue to apply to the Covered Shares.

          3.5 Exercise Price and Terms of Purchase Option. The total purchase
price and other terms to be paid on exercise of an option granted under this
section shall be determined as follows:

           (a) In the case of an option arising from the giving of any Offer
Notice in accordance with Section 3.2, the purchase price and other terms shall
be as set forth in such Offer Notice.

           (b) In the case of an option arising from the occurrence of a
Triggering Event, the purchase price (which shall be payable in cash) shall be
the Fair Market Value of one Share at the time of the Triggering Event
multiplied by the number of shares being purchased. The parties to the
transaction will use their best efforts to agree upon such Ready Fair Market
Value within 10 days after the expiration of the Shareholder Option Period. If
the parties cannot agree on a value within such 10 days, the parties shall
accept the determination of an appraiser appointed by the San Francisco branch
of the American Arbitration Association.

          3.6 Time and Manner of Payment. Closing of all purchases of Covered
Shares under any option granted under this Section 3 shall occur on the 30th day
after the later of (i) expiration of the Shareholder Option Period, and (ii) the
date of any report by an appraiser appointed pursuant to Section 3.5(b) above.
On such date, each Purchasing Party shall tender the purchase price for all
Covered Shares to be purchased by it under the option, and the Selling
Shareholder shall deliver to each Purchasing Party the certificates representing
such Covered Shares along with any signatures, endorsements and/or documents
necessary to transfer good title to such Covered Shares. The failure of any
party to satisfy its obligations under this Section 3.6 as to any particular
transaction shall not affect the enforceability of any other transaction.

          3.7 Tag-Along Right. In the event that, following compliance with
Section 3.4(c), a Selling Shareholder reaches agreement with a non-affiliate
named in the Offer Notice or a Purchaser Identification Notice (the "Third Party
Purchaser") for such Third Party Purchaser to purchase any Covered Shares, such
Selling Shareholder shall deliver a written notice (a "Tag-Along Invitation
Notice") of such agreement to the Company and the Optionee Shareholder. The
Tag-Along Invitation Notice shall specify (A) the name and address of the Third
Party Purchaser, (B) the consideration to be paid for such Covered Shares and
(C) all other material terms and conditions of such agreement. The Optionec
Shareholder may elect to participate in the sale of Covered Shares to the Third
Party Purchaser on the terms and conditions stated in this Section 3.7 by giving
a written notice (the "Tag-Along Acceptance Notice") to the Selling Shareholder
within 20 days after receipt of the Tap Along Invitation Notice. In the event
that the Optionee Shareholder gives a Tag-Along Acceptance Notice, the Optionee
Shareholder shall have the right to sell to the Third Party Purchaser, on the
terms and conditions stated in the Tag-Along Invitation Notice, the number of
Covered Shares owned by the Optionee Shareholder specified in the Tag-Along
Acceptance Notice, but not more than that portion of the Covered Shares owned by
the Optionee Shareholder which is equal to the product obtained by multiplying
(i) the total number of Covered Shares which the Third Party Purchaser has
agreed to purchase from the Selling Shareholder by (ii) the Optionee
Shareholder's total percentage interest in the issued and outstanding Covered
Shares. Within ten days after its receipt of a Tag Along Acceptance Notice, the
Selling Shareholder shall notify the Optionee Shareholder of the date on which
the sale of Covered Shares to the Third Party Purchaser will be consummated,
which shall be no later the later of (A) 30 days after delivery of the Tag Along
Acceptance Notice and (B) the satisfaction of any governmental approval or
filing requirements applicable to the sale. The Optionee Shareholder electing to
participate in the sale: to the Third Party Purchaser in accordance with this
Section may effect its participation by delivery to the Third Party Purchaser,
or to the Selling Shareholder for delivery to the Third Party Purchaser, of one
or more certificates, properly endorsed for transfer or with duly executed stock
powers attached, representing the Covered Shares that the Optionee Shareholder
has elected to sell. At the time of consummation of the sale of Covered Shares
to the Third Party Purchaser, the Third Party Purchaser shall remit directly to
the Optionee Shareholder that portion of the sale proceeds which the Optionee
Shareholder is entitled by reason of its participation therein.

          3.8 Insurance. In order to facilitate any exercise (in its sole
discretion) of an option granted to the Company under this Section 3 upon any
death of Mr. Ogawa, the Company shall purchase and maintain term life insurance
in an amount of at least $1,000,000 or its equivalent on his life for the
purpose of funding the purchase of all or any portion of Mr. Ogawa's Covered
Shares pursuant to an option granted by this Section 3. The Company shall be the
sole owner and named beneficiary of such policy, and neither Mr. Ogawa nor his
successors shall have any right or interest therein.

          3.9 Termination. The obligations and rights of the parties under this
Section 3 shall terminate upon the written agreement of IP, the Company, and all
holders of Covered Shares. The right of any party to purchase any Covered Shares
pursuant to the exercise of the option set forth in Section 3.2 or 3.3 shall
terminate upon any material breach of this Agreement by such party.

          Notwithstanding the foregoing, nothing herein shall be construed as
limiting the rights of any party under this Agreement arising from the breach of
any term hereof. No termination of this Section 3 shall affect any other
provision of this Agreement.

          3.10 Non-Competition Agreement by Mr. Ogawa Upon His Sale of Covered
Shares. In the event that Mr. Ogawa transfers a majority of the Covered Shares
owned by him on the date of this Agreement to a third party in accordance with
the provisions of this Section 3, IP (or any permitted transferee of IP) and/or
the Company shall have the option. exerciseable within 30 days of the transfer,
to require Mr. Ogawa to enter into a reasonable non-competition agreement with
the Company which provides that, in return for payments of $250,000 per year for
a two-year period, Mr. Ogawa will be prohibited from becoming, or being in any
way associated (as officer, director, partner, shareholder or in any other
capacity) with, a Competitor at any time during such two-year period.

SECTION 4. ELECTION OF NOMINEES TO THE COMPANY'S BOARD AND APPROVAL REQUIREMENT
FOR CERTAIN ACTIONS.


           4.1 Nomination; Voting.

           (a) Subject to Section 4.1(b), at any election of the Company's board
of directors, whether at a meeting of shareholders or by written consent of
shareholders, each of the Company's shareholders agrees to vote all shares owned
by such shareholder for the election as directors of an equal number of
individuals nominated by IP (or any permitted transferee of IP under this
Agreement) and directors nominated by Mr. Ogawa (or any permitted transferee of
Mr. Ogawa under this Agreement). Initially, there shall be two directors
nominated by IP and two directors nominated by Mr. Ogawa. Subject to Section
4.1(b), if the board of directors should at any time not include an equal number
of directors nominated by IP (or such permitted transferee) and directors
nominated by Mr. Ogawa (or such permitted transferee), each of the Company's
shareholders agrees to take all such action as may be necessary (including, but
not limited to, the holding of a shareholders meeting for the purpose of filling
any vacancy that may then exist) in order that the Board of Directors shall
include an equal number of directors nominated by IP (or such permitted
transferee) and directors nominated by Mr. Ogawa (or such permitted transferee).

           (b) If at any time a Specified Event shall occur at a time when
individuals nominated by IP (or any permitted transferee of IP under this
Agreement) do not constitute a majority of the board of directors of the
Company, then the Company's shareholders shall, upon the request of IP (or such
permitted transferee), take all such action as may be necessary (including, but
not limited to, the holding of a shareholders meeting for the purpose of
increasing the number of directors and filling the vacancy thereby created) in
order that the Board of Directors shall, so long as such Specified Event
continues to exist, include a sufficient number of individuals nominated by IP
(or such permitted transferee) such that individuals nominated by IP (or such
permitted transferee) shall constitute a majority of the board of directors. As
used herein, "Specified Event" means (i) the occurrence of an Event of Default
under the Note Purchase Agreement or the related Subordinated Secured Notes
(other than a non-payment Event of Default also constituting an Event of Default
under the Company's bank credit agreement, if the lenders under the Company's
bank credit agreement execute a written waiver of such Event of Default and the
consequences thereof), (ii) the giving of a payment blockage notice with respect
to the Subordinated Secured Notes by the agent under the Company's bank credit
agreement, or (iii) the making of any additional advance to the Company pursuant
to the Note Purchase Agreement.

           (c) Without limitation on the other remedies available for the breach
of this Section 4.1 or of the other provisions of this Agreement, the parties to
this Agreement shall be entitled to specific performance of this Section 4.1 in
the event of any actual or threatened breach of this Section 4.1.

          4.2 Termination of Duty. The obligations of the shareholders under
Section 4.1 shall terminate upon the occurrence of the earliest of the following
dates or events: (i) IP's acquisition of more than 50% of the outstanding voting
stock of the Company or (ii) Mr. Ogawa's acquisition of more than 50% of the
outstanding voting stock of the Company. No termination of such obligations
shall affect any other provision of this Agreement.

          4.3 Approval Requirements for Certain Board Actions.

           (a) No action listed below in this paragraph (a) may be taken by the
Company without the affirmative vote or written consent of all directors then in
office. The actions to which this paragraph (a) applies are the following:

          (1) any amendment of the Company's Articles of Incorporation or Bylaws
(other than to increase the authorized number of directors in accordance with
Section 4.1);

          (2) the declaration or payment of any dividend or other distribution
in respect of, or the purchase or redemption of, any shares of the Company's
capital stock of any class or any options, warrants, or conversion or other
rights to purchase or otherwise acquire any such shares or any securities
convertible into or exchangeable for such shares;

          (3) the issuance or sale of any shares of capital stock of any class
or any options, warrants or conversion or other rights to purchase or otherwise
acquire any such shares or any securities convertible into or exchangeable for
such shares;

          (4) the dissolution, liquidation or reorganization of the Company, or
any merger or consolidation of the Company with another corporation or
enterprise; and

          (5) the entering into of any material contract, arrangement or
transaction granting any rights or licenses under any trademarks, tradenames,
patent rights or trade secrets or any termination, extension or amendment
thereto;


           (b) No action listed below in this paragraph (b) may be taken by the
Company without the affirmative vote or written consent of at least one director
then in office who was nominated by IP. The actions to which this paragraph (b)
applies are the following:

          (1) the filing by the Company of a petition or application to any
tribunal for, or the Company's consenting to, the appointment of, or taking
possession by, a trustee, receiver, custodian, liquidator or similar official,
of the Company or any substantial part of its assets, or the commencement of a
voluntary case under the bankruptcy law of the United States, or any proceeding
relating to the Company under the bankruptcy law of any other jurisdiction;

          (2) the sale (other than the sale of assets pursuant to purchase
options contained in leases of such assets in the ordinary course of business),
lease (other than the lease of assets in the ordinary course of business),
transfer, mortgage, pledge, encumbrance or other disposition of any portion of
the business, assets or properties of the Company having a book or market value
of more than $100,000 or its equivalent, or the entering into of any agreement,
commitment or other arrangement therefor;

          (3) the acquisition or lease of any assets or properties having a
price or market value of more than $100,000 or its equivalent, or the entering
into of any agreement, commitment or other arrangement therefor, except for the
procurement of containers pursuant to a Company business plan approved in
advance by the Company's board of directors, with the affirmative vote or
consent of at least one director nominated by IP;

          (4) any investment in any other corporation, partnership, joint
venture or other person, or any loan or other extension of credit (other than by
lease as permitted hereby), or the entering into of any agreement, commitment or
other arrangement therefor;

          (5) the incurring or guarantee of any indebtedness (other than (i)
indebtedness incurred under the Note Purchase: Agreement or the Bank Credit
Agreement as in effect on the date of this Agreement. (ii ) indebtedness
relating to capital expenditures previously approved by the Board of Directors,
and (iii) up to $100.000 in principal amount of other indebtedness incurred
during any fiscal year;

          (6) the forgiveness or cancellation of any debts or claims (other than
forgiveness agreements with lessees affecting less than $100,000 of indebtedness
and entered into in the ordinary course of business);

          (7) the entering into of any agreement, commitment or other
transaction of which performance will not be completed within one year or which
has a contract value exceeding $100.000 or its equivalent (other than leases of
assets in the ordinary course of business) or any termination, extension or
material amendment thereto;

          (8) the entering into of any employment contract with any officer,
director or management employee or any termination, extension or material
amendment thereto;

          (9) determination of or change in the compensation paid to any
officer, director or management employee (other than increases in compensation
for employees whose annual compensation (after any such increase) is not more
than $75,000);

          (10) the adoption or material amendment of any employment, collective
bargaining, bonus, profit-sharing, compensation, stock option, pension,
retirement, deferred compensation or other plan, agreement, trust, fund or
arrangement for the benefit of employees;

          (11) any change in the Company's independent auditors or any material
change in its accounting practices, policies or principles;

          (12) the entering into of any contract, arrangement or transaction
(other than this Agreement) with any shareholder (other than IP) or any
termination, extension or amendment thereto;

          (13) any material change in the business or business activity engaged
in by the Company;

          (14) the adoption of annual and semi-annual operating and capital
budgets and plans; and

          (15) any election or removal of any officer.


           4.4 Special Approval Requirements for Certain Actions.

           (a) In the event that all directors then in office who were nominated
by IP (or any permitted transferee of IP under this Agreement), whether or not
such directors represent a majority of the Board of Directors at the time in
question, shall determine unanimously by affirmative vote or written consent
that the employment of Mr. Ogawa shall be terminated for cause in accordance
with the terms of his employment agreement, such vote shall be sufficient to
terminate such agreement, without regard to any vote by directors nominated by
Mr. Ogawa.

           (b) In the event that all directors then in office who were nominated
by Mr. Ogawa (or any permitted transferee of Mr. Ogawa under this Agreement),
whether or not such directors represent a majority of the Board of Directors at
the time in question, shall determine unanimously by affirmative vote or written
consent that (i) certain individuals shall be designated as the Company's
nominees to the Board of Managers of lnterpool/CAI LLC or (ii) the Company shall
exercise its right to cause [a termination or dissolution of Interpool/CAI LLC],
such vote shall be sufficient to effect such designation or to exercise such
right, without regard to any vote by directors nominated by IP.

SECTION 5. TERMINATION OF MARKETING AGREEMENTS UNDER CERTAIN CIRCUMSTANCES.


          5.1 Right to Terminate Marketing Agreements Under Certain
Circumstances. Pursuant to an Agreement dated April 29, 1998 (the "Overall
Agreement") between CAI and Interpool Limited, a subsidiary of IP, CAI and
Interpool Limited have agreed, among other things, to transfer their respective
marketing employees to a newly formed limited liability company to be wholly
owned by Interpool Limited (the "LLC"), which will act as the exclusive
marketing agent for CAI and Interpool Limited pursuant to separate Marketing
Service Agreements to be entered into by each company with the LLC. The parties
agree to utilize their respective best efforts in good faith to resolve any
disputes that may arise in connection with such agreements. In the event that
(1) Mr. Ogawa does not receive sufficient support from Interpool Limited or its
former employees to effectively manage the marketing activities of the LLC as
its CEO, in accordance with the Overall Agreements, or (2) in the reasonable
judgment of the management of either Interpool or CAI, the marketing or economic
performance of the LLC is unsatisfactory, then upon the written request of
either CAI or Interpool delivered to the other party at any time within the
first 12 months following the transfer of employees to the LLC, Mr. Ogawa and
Interpool will cooperate in causing the mutual termination of the Marketing
Service Agreements, whereupon either party may seek to rehire its former
employees; provided, however, that in any such case (i) so long as Interpool
Limited and CAI continue to be parties to the Operating and Administration
Agreement dated the date hereof, all long term business thereafter written by
CAI marketing representatives, subject to a 10% participation retention by CAI,
will either be conducted by CAI, as an agent on behalf of Interpool, or offered
for sale to Interpool on a right of first refusal basis (with CAI receiving the
same remuneration to which it would otherwise have been entitled under Section
1.8 of the Overall Agreement), such that Interpool Limited's ability to write
long term business will not be materially impaired by reason of the
terminations; (ii) CAI and Interpool shall use their best efforts (without
material incremental expense (excluding any such expense reimbursed by the other
party)) to restructure their marketing and other integrated activities in a
manner which minimizes tax exposures for each company and complies with
governmental regulatory requirements; and (iii) all such new arrangements are
implemented in a manner that, in the reasonable judgment of Interpool and CAI
are the most beneficial for their respective business needs, without the
imposition of material incremental expense of either party.

SECTION 6. REPRESENTATIONS AND WARRANTIES.

          6.1 Shareholders of the Comnanv. The Company and Mr. Ogawa hereby
represent and warrant to IP that immediately prior to the date of this
Agreement, the following Persons were the only Shareholders of the Company, and
held the stated number of Shares and percentage of the Company's issued and
outstanding Shares:

Mr. Ogawa,
Mitsui, 24,700 shares or 49.01%;
25,700 shares or 50.99%.


The Company and Mr. Ogawa hereby represent and warrant that there are no
outstanding stock appreciation rights or other rights to compensation, bonuses
or other consideration based on or relating to the value of any capital stock of
the Company, or any commitments for the same, except as disclosed in Exhibit A
to this Agreement.

          6.2 Encumbrances, Liens, and other Obligations. Mr. Ogawa hereby
represents and warrants that (i) he holds his Shares free and clear of all liens
and other encumbrances other than the pledge of a portion of such Shares to
Sumitomo Bank of California ("Sumitomo"), which pledge.shall not be subject to
the terms of this Agreement, provided however, that subject to the rights of
Sumitomo under its pledge agreement with Mr. Ogawa, the shares pledged by Mr.
Ogawa shall remain in all respects subject to the terms of this Agreement, and
(ii) his entering into this Agreement will not cause him to be in breach of any
contract or obligation applicable to him or his Shares.

          6.3 The Company's Bylaws. The Company hereby represents and warrants
that its bylaws are as set forth in Appendix 2 attached hereto.

SECTION 7. TRANSFER; LEGEND.

          7.1 Noncomplving Transfers Invalid. No Transfer of Covered Shares that
does not comply with the terms and conditions of this Agreement shall be
effective or valid for any purpose. The Company shall neither transfer nor
reissue any shares in violation of this Agreement or without proof of compliance
with this Agreement.

          7.2 Transferees Bound. Any and all transferees of Covered Shares,
whether or not made in accordance with this Agreement, shall be bound by all
provisions of this Agreement to the extent such transferee or transferees would
be bound had they been an original party hereto, and the transferred shares
shall continue to be Covered Shares.

          7.3 Legend. The Company shall cause all certificates representing
Covered Shares to be legended as follows:

            The Shares represented by this certificate are subject to the
provisions of a Shareholders Agreement dated as of April 29, 1998 (as it may be
amended from time to time) whereby the disposition of these Shares is
restricted. ANY TRANSFER IN VIOLATION OF THESE RESTRICTIONS IS VOID. A copy of
said Agreement is on file at the registered office of the Company where it may
be inspected.


SECTION 8. WAIVER AND RELEASE.

          8.1 General Intention of the Parties; Rights Under Related Agreements.
The Company and Mr. Ogawa recognize that IP's stock and note investments in the
Company represent a substantial allocation of capital in support of the Company.
The Company and Mr. Ogawa recognize and agree that it is their intent that IP
have the full opportunity to exercise all its rights and powers as shareholder,
noteholder, secured party and as a party to the Related Agreements and the
Related Transactions, including, without limitation the exercise of any
influence or control that may result therefrom, (collectively, the "IP Rights"),
and that the opportunity to exercise the IP Rights is a material element in IP's
decision to invest in the Company.

          The Related Agreements, and applicable law, confer a wide variety of
rights on the parties thereto. It is the full intent of the parties that IP and
Mr. Ogawa will exercise all rights accorded them under the Related Agreements
and under applicable law, and that all such rights be enforceable, fully in
accordance with their terms. The rights and remedies available to IP under the
Related Agreements shall in no way be impaired or limited by the fact that IP is
an equity and/or debt holder in the Company and may acquire or exercise a
controlling interest in the Company, or for any other reason. All such rights
and remedies shall be exercisable by IP to the full extent as if no other
relationship existed between IP and the Company.

          Nothing in this Section 8.1 shall be interpreted as a waiver of, or
shall diminish, the fiduciary duty of all the directors of the Company
(including appointees of IP and Mr. Ogawa) to exercise their judgment for the
benefit of the Company and all its shareholders.

          8.2 Importance of this Section 8. This Section 8 is a material part of
the Related Transactions, and Mr. Ogawa is entering into this Section 8 in order
to induce IP to consummate the Related Transactions, recognizing that IP would
not do so but for the provisions of this Section 8.

SECTION 9. NOTICE.

          All notices required or permitted to be given or made pursuant to this
Agreement shall be deemed given when delivered in person or by telefacsimile,
or, in the case of notice to an address in the United States, when mailed by
express or certified mail, postage prepaid, to the parties at the addresses set
forth below. Each party may specify a different address by written notice to all
other parties.

The Company: Container Applications International, Inc.
Three Embarcadeoro Center, Suite 1850
San Francisco, CA 94111
Attention: President
Fax: (415)788-3430


IP: Interpool, Inc.
633 Third Avenue
New York, New York 10017
Attention: President
Fax: (212) 986-3984


Mr. Ogawa: Hiromitsu Ogawa
c/o Container Applications International, Inc.
Three Embarcadero Center, Suite 1850
San Francisco, CA 94111
Fax: (415) 788-3430


SECTION 10. SPECIFIC ENFORCEMENT.

          Because of the unique relationship of the parties and the Company and
the unique value of their interests therein, in addition to any other remedies
for breach thereof, this Agreement shall be specifically enforceable. The
parties agree that monetary damages would not be adequate compensation for any
loss incurred by reason of a breach of the provisions of this Agreement and
hereby agree to waive the defense in any action for specific performance that a
remedy at law would be adequate.

SECTION 11. ARBITRATION.

          11.1 Arbitration Generally. Any actions, controversies, claims,
disputes and other factual or legal matters in question arising out of or
relating to this Agreement, or the alleged breach thereof, or arising out of any
claim against IP on account of any exercise of any IP Right, including without
limitation any dispute regarding the validity or scope of this arbitration
provision, shall be settled by arbitration conducted in accordance with the
Commercial Arbitration Rules of the American Arbitration Association, as then in
effect, except as provided herein.

           11.2 Selection of Arbitrators. Unless the parties agree otherwise,
any such arbitration shall be held in San Francisco, California, before one
arbitrator who shall be selected by mutual agreement of the parties; if
agreement is not reached on the selection of an arbitrator within 30 days after
receipt of a demand for arbitration by the other party (the "Initial Selection
Period"), then Mr. Ogawa on the one hand and IP on the other hand shall each
have 30 days from the expiration of the Initial Selection Period to select an
arbitrator. The two arbitrators shall select a third arbitrator who shall
arbitrate the dispute. If either party does not timely select an arbitrator, the
arbitrator selected by the other party shall arbitrate the dispute.

          11.3 Scope of Arbitration. Costs and fees of the arbitrator shall be
borne by the non-prevailing party, unless the arbitrator determines otherwise.
The award of the arbitrator, which may include specific performance or other
equitable relief, shall be final and judgment may be entered upon it in
accordance with applicable law in any court having jurisdiction thereof. Any
demand for arbitration shall be in writing and must be made within a reasonable
time after the claim, dispute or other matter in question has arisen. In no
event shall the demand for arbitration be made after the date that institution
of legal or equitable proceedings based upon such claim, dispute or other matter
would be barred by the applicable statute of limitations. Nothing in this
Section 11 shall prevent a party to this Agreement from seeking preliminary
injunctive or other equitable relief, pending arbitration, from a court of
competent jurisdiction when the party deems such relief necessary to the interim
protection of its rights under this Agreement pending arbitration and
arbitration proceedings could not be completed within the time necessary for
such protection.

SECTION 12. MISCELLANEOUS.

          12.1 Integration. This Agreement constitutes the entire agreement of
the parties with respect to the subject matter hereof, and supersedes all prior
negotiations or agreements, whether written or oral.

          12.2 Governing Law. This Agreement shall be governed by and
interpreted in accordance with the laws of the State of California.

          12.3 Amendment. This Agreement may be amended only by a writing signed
by the IP, the Company, and all holders of Covered Shares.

          12.4 Counterparts. This Agreement may be executed in identical
counterparts, which counterparts collectively shall constitute one and the same
Agreement.

          12.5 Severability. The provisions of this Agreement are intended to be
severable and enforced to the maximum extent permitted by law. If for any reason
any provision of this Agreement shall be held invalid, illegal or unenforceable
in whole or in part in any jurisdiction, then that provision shall be
ineffective only to the extent of the invalidity, illegality or unenforceability
and in that jurisdiction only, without in any manner affecting the validity,
legality or enforceability of the unaffected portion and the remaining
provisions in that jurisdiction or any provision of the Agreement in any other
jurisdiction. The unaffected portion and provisions of the Agreement will be
enforced to the maximum extent permitted by law.

          12.6 Successors and Assigns. The obligations of the parties hereto
shall be binding upon any successor or assign to such party. The rights of IP
under this Agreement shall be assignable in whole or in part, to the extent
permitted by Section 3, to any direct or remote transferee, successor or assign
of IP. The rights of Mr. Ogawa under this Agreement shall be assignable in whole
or in part, to the extent permitted by Section 3, to any direct or remote
transferee, successor or assign of Mr. Ogawa. The rights of the Company under
this Agreement are not assignable.

          12.7 Conflicts of Interest. If at any time IP, on the one hand, or Mr.
Ogawa, on the other hand, proposes to enter into any transaction or relationship
which involves or could involve an actual or potential conflict of interest with
the Company, IP or Mr. Ogawa, as the case may be, shall discuss with the other
the proposed transaction or relationship and the pertinent terms thereof prior
to entering into such transaction or relationship.

          12.8 Amendment Upon Initial Public Offering. In the event that at any
time (whether pursuant to the provisions of Section 2 or otherwise) the Company
effects an initial public offering of its common stock under the Securities Act,
the parties shall engage in good faith discussions regarding the amendments to
this Agreement which are appropriate in connection therewith.

          12.9 Approval. The obligations of CAI hereunder are subject to the
approval of this Agreement by the Mitsui nominees on the board of directors of
CAI, pursuant to a unanimous written consent which will be circulated by CAI
among its directors promptly upon execution of this Agreement.

[SIGNATURE PAGE TO SHAREHOLDERS AGREEMENT]

          IN WITNESS WHEREOF, the parties hereto have executed this Agreement.

CONTAINER APPLICATIONS
  INTERNATIONAL, INC.



By:                                                                  
       Name:
       Title:


INTERPOOL, INC.


By:                                                                  
       Name:
       Title:



                                                                 
Mr. Hiromitsu Ogawa


1.     The CAI Board of Directors is to be increased by one director, who would
be designated by Interpool. We currently intend that Richard Gross would be
designated to fill this additional seat. This would mean that three of the five
directors of CAI (Martin Tuchman, Raoul Witteveen and Richard Gross) would be
persons designated by Interpool. Interpool's right to designate a majority of
the Board would continue until the Subordinated Note is paid in full, at which
time Mr. Ogawa would be entitled to appoint an additional director so that each
of Interpool and Mr. Ogawa would then have equal Board representation. (It
should be noted that Fleet's consent to this change in the Board will be
required.)

2.     The Marketing Agreement between CAI and Interpool is to be revised (i) to
eliminate any obligation on Interpool's part to compensate CAI for any long-term
leasing business generated by CAI; (ii) to eliminate Mr. Ogawa's special powers
on the marketing committee; (iii) to require that all new lease prospects be
submitted to the marketing committee in writing; (iv) to eliminate any
requirement that Interpool build containers in CAI's color; (v) to clarify that
Interpool's sales personnel report only to the marketing committee, not to the
President of CAI; and (vi) to require CAI to report its net earnings to
Interpool within 30 days (rather than 60 days) after each month end.

3.     The age-parity provisions of the Management Agreement between Interpool
and CAI are to be clarified to better reflect the mutual understanding of the
parties.

4.     The Management Agreement is also to be revised to clarify that, without
Interpool's consent, CAI may not close depots and thereby interfere with
Interpool's ability to tender equipment under the Management Agreement. In this
connection, the last two sentences of Section 2.02 of the management Agreement,
which require the parties to meet periodically to agree on optimum tender
locations and require Interpool to attempt to encourage its customers to
redeliver in optimum locations, are to be deleted.

5.     The financial terms of the Subordinated Note and other agreements between
CAI and Interpool are to be modified to compensate Interpool for voluntarily
restructuring the payment schedule of the Note. In addition, the financial and
other covenants in the Note Purchase Agreement are to be revised and expanded so
as to be comparable to those that will be contained in the New Loan Documents.

6.     Provisions are to be added to the Note Purchase Agreement and the
Management Agreement cross-defaulting these two agreements. In addition, as
additional security for the Subordinated Note (i.e., in addition to the second
lien Interpool now has on CAI's owned containers and container leases), CAI is
to provide Interpool with a collateral assignment of CAI's rights under CAI's
management agreements, an assignment of all of CAI's intellectual property and
other intangible assets and a security interest in CAI tangible assets (such as
computer hardware and office furniture). Such security interests would be second
to the lien given to Fleet National Bank but no other liens would be permitted.